DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 07/12/2022 has been received and received.  By the amendment, claims 1-10 and 15-19 are now pending in the application.
Claims 1-10 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that an electro-optical device comprising a combination of various elements as claimed more specifically one of a first flexible wiring substrate or a second flexible wiring substrate including a monitor pad electrically coupled to at least one of a plurality of output terminals of a first driving IC or a second driving IC, and the other of the first flexible wiring substrate or the second flexible wiring substrate includes an opening/notch provided in a position overlapping the monitor pad as set forth in claims 1-2 and 16-17.
The closest reference, Oh, US 2019/0245283 A1, only discloses an electro-optical panel including a first terminal group and a second terminal group for external coupling that are provided in order from an end portion of the electro-optical panel to a first direction at an interval, a first flexible wiring substrate electrically coupled to the first terminal group, and at which a first driving IC is mounted and a second flexible wiring substrate that overlaps the first flexible wiring substrate, and is electrically coupled to the second terminal group, and at which a second driving IC is mounted, as well as monitor pads (e.g., aligned mark AM11/AM21); Oh fails to disclose a monitor pad electrically coupled to at least one of a plurality of output terminals of a first driving IC or a second driving IC, and an opening provided in a position overlapping the monitor pad(s) as claimed.
Claims 3-10, 15 and 18-19 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871